Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


CIT Partners, LLC, Appellant                           Appeal from the 159th District Court of
                                                       Angelina County, Texas (Tr. Ct. No. CV-
No. 06-13-00074-CV        v.                           00619-11-06).      Memorandum Opinion
                                                       delivered Per Curiam.
Johnson Capital Group, Inc., Appellee



       As stated in the Court’s opinion of this date, we find that the motion to dismiss the appeal
should be granted. Therefore, we dismiss the appeal.
       We further order that each party shall bear its own costs of appeal.


                                                       RENDERED NOVEMBER 27, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk